DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mu (US Pub 2020/0304026).
 	Regarding claims 1 and 6, Mu teaches a vehicle charge system comprising: 
 	an electrical bus (the connection between OBC system 410 and the charging station 110) defining first and second ports (fig. 4A or 4B; the power connectors include AC input/pins 402 and DC input/pins 406); 
 	a plurality of relays (fig. 1, element 170; contactors); 
 	a traction battery (fig. 2, element 250; battery) in electrical communication with the electrical bus (¶ 0018; transferring charge from EVSE to a vehicle); and 
 	a controller (¶¶ 0022, 0047; control circuitry 178 can select one of the AC-to-DC, native, and legacy paths by selectively activating contactors 170) programmed to, 
 	during presence of a first ready signal at the first port, drive the plurality of relays to a first position (¶ 0027; by deactivating all contactors/relays corresponding to the native and legacy paths and use an OBC system to convert received AC power to DC power and charge a battery via a AC-to-DC path) such that the traction battery receives current from the first port via the electrical bus and not the second port (¶ 0025; power level detection circuitry 210 can determine whether the available power is legacy voltage level power 211, native voltage level power 212, or AC power 213.  Depending on this determination, contactor control circuit 220 can selectively active one or more of contactors 231-233 to route power over one of AC-to-DC path 260, native path 262 and legacy path 264), and 
 	during presence of a second ready signal at the second port, drive the plurality of relays (activating some of contactors) to a second position such that the traction battery receives current from the second port via the electrical bus and not the first port (¶ 0028; when the determination at step 320 is that available power is at the DC native voltage level, process 300 can activate contactors corresponding to a DC native path to bypass the OBC system and to charge the battery at the received DC native voltage).
	Regarding claims 2 and 7, Mu teaches wherein the controller is further programmed to determine which of the first electrical and second port has a greater electrical power and drive the plurality of relays to one of the first position and second position corresponding to the port having the greater electrical power (¶ 0027; for example, when the determination indicates that the available voltage level corresponds to AC power [when DC power is not available], process 300 can deactivate all contactors corresponding to the DC paths).
	Regarding claims 3, 8 and 14, Mu teaches wherein the first port is configured to convert magnetic flux (fig .4B, elements 422, 425; the inductors generate magnetic flux) into electrical current (see fig. 4B; convert the flux into electric current and charge the battery 470).
	Regarding claims 4 and 15, Mu teaches the system further comprising a switch housing, wherein the first port, second port, relays, and controller are disposed within the switch housing (see fig. 1; and installed inside the vehicle transport system).
	Regarding claims 5, 9 and 13, Mu teaches wherein the controller is further programmed to monitor a first phase value of the first electrical current, and a second phase value of the second electrical current, and in response to a difference between the first phase value and the second phase value being below a predetermined phase differential value, drive the plurality of relays to a third position in which the electrical bus is in electrical communication with both the first port and the second port at a same time (¶ 0036, 0041; AC-to-DC path 680 and native path 682 operate the same as path 580 and 582).
	Regarding claim 10, Mu teaches an automotive control system comprising: 
 	an automotive controller programmed to drive a plurality of relays to a first position (¶ 0027; by deactivating all contactors/relays corresponding to the native and legacy paths and use an OBC system to convert received AC power to DC power and charge a battery via a AC-to-DC path) or a second position (or by activating all contactors corresponding to a DC native path to bypass the OBC and to charge the battery at the DC Native voltage) depending on which of a first port (AC Input) and second port (DC Input), that are both arranged to provide electrical power (provide AC or DC power), has greater electrical power such that a traction battery receives current from the one of the first port and second port delivering the greater electrical power (¶ 0027; for example, when the determination indicates that the available voltage level corresponds to AC power [when DC power is not available], process 300 can deactivate all contactors corresponding to the DC paths) but not the other of the first port and second port (¶ 0025; power level detection circuitry 210 can determine whether the available power is legacy voltage level power 211, native voltage level power 212, or AC power 213.  Depending on this determination, contactor control circuit 220 can selectively active one or more of contactors 231-233 to route power over one of AC-to-DC path 260, native path 262 and legacy path 264).
	Regarding claim 11, Mu teaches wherein the controller is further programmed to drive the relays to the first position during presence of a first ready signal at the first port (¶ 0027; by using an OBC system to convert received AC power to DC power and charging a battery via an AC-to-DC path) and absence of current at the second port (¶ 0027; Deactivate all contactors corresponding to DC paths). 
	Regarding claim 12, Mu teaches wherein the controller is further programmed to drive the relays to the second position during presence of a second ready signal at the second port (Fig. 3; activate contactors corresponding to a DC Native path to bypass the OBC and to charge the battery at the DC native voltage) and absence of current at the first port (Bypassing the AC-to-DC path).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh
US Pub 2020/0391606


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/15/2022